FILED
                            NOT FOR PUBLICATION                             JUL 31 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MYKAL S. RYAN,                                   No. 12-57286

               Plaintiff - Appellant,            D.C. No. 3:11-cv-02054-LAB-
                                                 NLS
  v.

PETER G. ZEMANIAN, 1 through 20,                 MEMORANDUM*
Inclusive; DOES, 1 through 20, Inclusive,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Mykal S. Ryan appeals pro se from the district court’s judgment dismissing

his state law defamation action. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the denial of partial summary judgment, Balvage v. Ryderwood


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Improvement and Serv. Ass’n, Inc., 642 F.3d 765, 775 (9th Cir. 2011), and for an

abuse of discretion the denial of leave to amend, Gardner v. Martino, 563 F.3d
981, 990 (9th Cir. 2009). We affirm.

        The district court properly denied Ryan’s motion for partial summary

judgment because Ryan failed to meet his burden as the party moving for summary

judgment to demonstrate that there was no genuine dispute as to any material fact

and that he was entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a);

Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986) (when party moving for

summary judgment bears the burden of proof on an issue at trial, the party must

affirmatively demonstrate that no reasonable trier of fact could find other than for

the moving party).

      The district court did not abuse its discretion in denying Ryan’s request for

leave to amend his complaint because amendment would have been futile. See

Gardner, 563 F.3d at 990 (“A district court does not err in denying leave to amend

where the amendment would be futile.”); see also Cal. Civ. Code § 47(b)

(codifying California’s litigation privilege).




                                           2                                   12-57286
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      Ryan’s request for sanctions, as set forth in his opening brief, is denied.

      AFFIRMED.




                                          3                                     12-57286